DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.
 
Response to Arguments
Applicant's arguments, filed 10/08/2020, with respect to the previous 35 USC §103 rejections have been fully considered but they are not persuasive. Applicant argues that it has been very difficult to synthesize the claimed compounds by introducing an aryl group into the claimed A3 ring by one of ordinary skill in the art, and that the intermediate compounds cannot be found anywhere in the prior art, STN, or Scifinder.
The examiner does not doubt that the applicant has found a different method of making the claimed compounds, using a halogenated spirobifluorene-thiobenze / et al., US 2016/0308147 A1, teaches such spirobifluorene-benzofuran boronic acid intermediate, and corresponding method making said intermediate (see table @ ¶201):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Arylboronic acids can later undergo Suzuki coupling with aryl halides to yield compounds substituted at the claimed positions (see table @ 213, especially synthesis of 4-14 @ p. 94).
It is also immediately apparent to one of ordinary skill in the art that intermediates analogous to, e.g. Int-5, can be prepared using a chlorinated boronic acid, as Br would react preferentially with the boronic acid in the Suzuki coupling reaction (see table @ ¶187), or, alternatively, using intermediates analogous to, e.g. Int-5, with an aryl group already attached.

Applicant’s arguments, filed 10/08/2020, with respect to the previous 35 USC §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
Claims 1-5, 7, 9-10, and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 10468603 B2, in view of claim 1 of the same.
Although the claims at issue are not identical, they are not patentably distinct from each other because prior art compounds of Chemical Formula B may have arylamine fused to form carbazolyl (Ar1 and Ar2 may be joined to form a ring; Ar3 and Ar4 may be joined to form a ring according to claim 1), yielding compounds that read on claimed Chemical Formula B.

Claims 1-5, 7, and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 10559758 B2.
See compounds 207-209.

Claims 1-5, 7, and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10693084 B2.
See general formulae B-1 and B-2, with two of R11 to R13 joined to form a ring (@ col. 204).

Claims 1-5, 7, 9-10, and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10741768 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because prior art compounds of Chemical Formula B may have 1 and Ar2 may be joined to form a ring; Ar3 and Ar4 may be joined to form a ring according to claim 1), yielding compounds that read on claimed Chemical Formula B.

Claims 1-4, 7, and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10790450 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because prior art compounds of Chemical Formula B may have arylamine fused to form carbazolyl (Ar1 and Ar2 may be joined to form a ring; Ar3 and Ar4 may be joined to form a ring according to claim 1), yielding compounds that read on claimed Chemical Formula B.

Claims 1-5, 7, 9-10, and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10797259 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because prior art compounds of Chemical Formula B may have arylamine fused to form carbazolyl (Ar1 and Ar2 may be joined to form a ring; Ar3 and Ar4 may be joined to form a ring according to claim 1), yielding compounds that read on claimed Chemical Formula B.

Claims 1-5, 7, 9-10, and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/306,867 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because compounds represented by Chemical Formula B may have arylamine fused to form carbazolyl (Ar1 and Ar2 may be joined to form a ring; Ar3 and Ar4 may be joined to form a ring according to claim 1) read on the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7, 9-10, and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/334,758 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because compounds represented by Chemical Formula B may have arylamine fused to form carbazolyl (Ar1 and Ar2 may be joined to form a ring; Ar3 and Ar4 may be joined to form a ring according to claim 1) read on the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7, 9-10, and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/334,772 (reference application).
1 and Ar2 may be joined to form a ring; Ar3 and Ar4 may be joined to form a ring according to claim 1) read on the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7, 9-10, and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/334,791 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because prior art Chemical Formula B reads on the Claimed Formula B when Ar1 and Ar2 are joined to form a ring and Ar3 and Ar4 are joined to form a ring.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7, 9-10, and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/533,064 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because prior art Chemical Formula B reads on the Claimed Formula B when Ar1 and Ar2 are joined to form a ring and Ar3 and Ar4 are joined to form a ring.
This case has been allowed, but has not yet issued.

Claims 1-5, 7, and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 15/574,892 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because prior art Chemical Formula G reads on the claims, as two of R41 to R43 are bonded to unit of Structural Formula Q, yielding a compound of claimed Formula A.
This case has been allowed, but has not yet issued.

Claims 1-5, 7, and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 15/772,122 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because prior art Chemical Formula B reads on the claimed Formula B.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7, 9-10, and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/072,223 (reference application).
1 and Ar2 are joined to form a ring and Ar3 and Ar4 are joined to form a ring.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7, 9-10, and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/625,752 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because prior art Chemical Formula B reads on the claims when Ar1 and Ar2 are joined to form a ring and Ar3 and Ar4 are joined to form a ring.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 9 is objected to because of the following informalities:
There should be “between” after “interposed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “x may be 1.” However, x is already 1 from claim 1, above, and additionally, it is unclear why “may be” is used, and whether or not this truly limits x. The examiner suggests removing this limitation.
5 recites “x and y may each be 1 and z may be 0.” However, is unclear why “may be” is used, and whether or not this truly limits x, y, and z from what is present in claim 1, above, or whether this is an option presented in the alternative. The examiner suggests “y and z are each 1, and z is 0.”

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park, et al., US 2018/0141957 A1 (support is found in the FRPR document KR 10-2015-0029762, giving the reference an effectively filed date of 03/03/2015).

one of at least compounds 1-92 and 2-147 shown below, rotated):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Wherein A1, A2, and E are benzene (aromatic hydrocarbon ring of 6 carbon atoms),
Wherein two adjacent carbon atoms of each of aromatic ring A1 and two adjacent carbon atoms of each of aromatic ring A2 form a 5-membered fused ring together with the carbon atom having substituents R1 and R2 linked thereto;
Linkers L1 to L4 are a direct bond,
M is NR3,
R1 and R2 are methyl (unsubstituted alkyl of 1 carbon atom),
Ar2 is 9,9-difluorenyl (substituted aryl of 13 carbon atoms),
s1 to s3 are 1,
x is 1, y and z are 0 or 1 (N/A or hydrogen, respectively),
two adjacent carbon atoms of the A2 ring moiety of Chemical Formula A occupy respective positions * of Structural Formula Q1
substituted includes alkyl of 1 carbon atom (see Ar2).

Claim 2. Park teaches the compound of claim 1, wherein A1, A2, and E are benzene (aromatic hydrocarbon ring of 6 carbon atoms),

Claim 3. Park teaches the compound of claim 2, wherein the substituted or unsubstituted aromatic hydrocarbon rings are represented by Structural Formula 10,
Wherein –* denotes a bonding site for forming a 5-membered ring bearing the carbon atom connected to the substituents R1 and R2 or a bonding site for forming a 5-membered ring bearing M of Structural Formula Q1,
Wherein when one of the aromatic hydrocarbon rings of Structural Formula 10 for A2 is bonded to Structural Formula Q1, two adjacent carbon atoms of the aromatic hydrocarbon ring occupy respective positions * of structural Formula Q1 to form a fused ring,
R’s are hydrogen (the same as defined above for R1 and R2 in claim 1);
And m is an integer of 1 to 4.

Claim 4. Park teaches the compound of claim 1, wherein the linkers L1 in Chemical Formula A are a single bond.

Claim 5. Park teaches the compound of claim 1, wherein Ar1 and Ar3 in Chemical Formula A are each hydrogen.

see Fig. 1; see ¶¶41-48) comprising:
A first electrode (anode 120);
A second electrode (cathode 180);
And an organic layer interposed the first electrode and the second electrode (any or all of HIL 130, HTL 140, EML 150, ETL 160, EIL 170),
Chen does not teach the organic layer contains the compound of claim 1; however, this would have been obvious to one of ordinary skill in the art for the reasons set forth in the rejection of claim 1, above.

Claim 10. Park teaches the organic light-emitting diode of claim 9, wherein the organic layer comprises at least one of a hole injecting layer, a hole transport layer, a light-emitting layer, an electron transport layer, and an electron injecting layer.

Claim 11. Park teaches the organic light-emitting diode of claim 10, wherein the organic layer interposed between the first electrode and the second electrode is a light-emitting layer composed of a host and a dopant, the organic light-emitting compound serving as a host (see ¶241, ¶8).

Claim 12. Park teaches the organic light-emitting diode of claim 10, wherein at least one selected from among the layers is deposited using a deposition process (deposition method; see ¶47).

 Park teaches the organic light-emitting diode of claim 9, wherein the organic light-emitting diode is used for a device selected from among a flat display device (see ¶52, ¶80). 18  

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park, et al., US 2018/0141957 A1, as applied to claim 1, above.

Claim 7. Park teaches the organic light-emitting diode of claim 10, but not wherein R1 and R2 in Chemical Formula A are as claimed.
However, Park teaches that the carbon atom, C(R6)(R7), may have the substituents be C1-C50 alkyl, or C6-C24 aryl (see ¶69). Thus, Park suggests these as equivalents.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have R1 and R2 in Chemical Formula A be a substituted or unsubstituted aryl of 6 to 24 carbon atoms, as this would have been the simple substitution of one substituent for another, with reasonable expectation of success (in this case, success suggested by explicit mention of the groups as equivalents). See MPEP §2143 B.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al., US 2007/0015005 A1, in view of Jeon, et al. "Fluorenobenzofuran as Journal of Materials Chemistry 22.21 (2012): 10537-10541.

Claim 1. Chen teaches a compound (at least one of compounds 2-1 to 2-30; 2-1 is shown below as representative):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Chen’s compound is not represented by claimed Formula A, in that it lacks ring Q1.
Jeon teaches host compounds for OLEDs, and notes that compounds with fluorene cores, specifically those which are modified at the 2,7-position (N.B. Chen’s compound is substituted at the 2,7-position), can serve as host materials in OLEDs (see §Introduction). However, simple chemical modification of the fluorene core could not improve the glass transition temperature and it was difficult to obtain bipolar charge transport properties due to weak electron transport properties of the fluorene core. To remedy this, Jeon proposes a new core, where fluorene is replaced with benzofurofluorene (see Scheme 1). While Jeon only teaches this new core with 9,9-substitued fluorenes, Jeon notes that 9,9-substitution and 2,7-substitution are viable strategies for tuning the fluorene core, so, given compounds with 2,7-substitution, this suggests that the same modification could increase the electron transport properties, which is desirable for host compounds.

Such a modification yields at least the following compound (for modification of compound B-36, in addition to analogous compounds from other compounds taught by Chen).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Wherein A1, A2, and E are benzene (aromatic hydrocarbon ring of 6 carbon atoms),
Wherein two adjacent carbon atoms of each of aromatic ring A1 and two adjacent carbon atoms of each of aromatic ring A2 form a 5-membered fused ring together with the carbon atom having substituents R1 and R2 linked thereto;
Linkers L1 to L4 are a direct bond,
M is O,
R1 and R2 are phenyl (unsubstituted aryl of 6 carbon atoms), Ar1 is napthalen-1-yl (unsubstituted aryl of 10 carbon atoms), and Ar3 is hydrogen or N/A (substituted with hydrogen, or unsubstituted, i.e. implicit hydrogens),
Ar2 is napthalen-1-yl (unsubstituted aryl of 10 carbon atoms
s1 to s3 are 1,
x and y are 1, z is 0 or 1 (N/A or hydrogen, respectively),
two adjacent carbon atoms of the A2 ring moiety of Chemical Formula A occupy respective positions * of Structural Formula Q1 to form a fused ring.

Claim 2. Modified Chen teaches or suggests the compound of claim 1, wherein A1, A2, and E are benzene (aromatic hydrocarbon ring of 6 carbon atoms),

Claim 3. Modified Chen teaches or suggests the compound of claim 2, wherein the substituted or unsubstituted aromatic hydrocarbon rings are represented by Structural Formula 10,
Wherein –* denotes a bonding site for forming a 5-membered ring bearing the carbon atom connected to the substituents R1 and R2 or a bonding site for forming a 5-membered ring bearing M of Structural Formula Q1,
Wherein when one of the aromatic hydrocarbon rings of Structural Formula 10 for A2 is bonded to Structural Formula Q1, two adjacent carbon atoms of the aromatic hydrocarbon ring occupy respective positions * of structural Formula Q1 to form a fused ring,
R’s are hydrogen (the same as defined above for R1 and R2 in claim 1);
And m is an integer of 1 to 4.

1 in Chemical Formula A are a single bond.

Claim 5. Modified Chen teaches or suggests the compound of claim 1, wherein in Chemical Formula A, Ar1 is naphthalen-1-yl (unsubstituted aryl of 10 carbon atoms), and Ar3 are each hydrogen.

Claim 7. Modified Chen teaches or suggests the compound of claim 1, wherein R1 and R2 in Chemical Formula A are each phenyl (unsubstituted aryl of 6 carbon atoms).

Claim 8. Modified Chen teaches or suggests the compound of claim 1, but not wherein the compound is claimed; however, modified compound noted above differs from Chemical Formula 23 in that it has a biphenyl group instead of a phenyl group.
In general, Chen teaches G1 and G2 may be a “replaceable” aryl group having 6 to 24 carbon atoms (see ¶60, 64); based on the definition for Ar1 and Ar2, which are also a “replaceable” aryl group, but of 6 to 12 carbon atoms, which include phenyl (see ¶61) it appears that “replaceable” means “substituted or unsubstituted” and it is clear that phenyl falls within the scope of a “replaceable” aryl group have 6 carbon atoms.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the biphenyl groups G1, G2 with phenyl groups, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one aryl group having 
This yields the following compound, claimed compound 22:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



Claim 9. Chen teaches an organic light-emitting diode (any one of Figs. 1-6; see ¶¶48-65) comprising:
A first electrode (anode 102);
A second electrode (cathode 106);
And an organic layer interposed the first electrode and the second electrode (any or all of HIL 112a, HTL 112, EML 104, HBL 114, ETL 110, EIL 110a),
Chen does not teach the organic layer contains the compound of claim 1; however, this would have been obvious to one of ordinary skill in the art for the reasons set forth in the rejection of claim 1, above.

Claim 10. Modified Chen teaches or suggests the organic light-emitting diode of claim 9, wherein the organic layer comprises at least one of a hole injecting layer, a hole transport layer, a light-emitting layer, an electron transport layer, and an electron injecting layer.

Claim 11. Modified Chen teaches or suggests the organic light-emitting diode of claim 10, wherein the organic layer interposed between the first electrode and the second electrode is a light-emitting layer composed of a host and a dopant, the organic light-emitting compound serving as a host (see ¶59, 71).

Claim 12. Modified Chen teaches or suggests the organic light-emitting diode of claim 10, wherein at least one selected from among the layers is deposited using a deposition process (vacuum evaporation process; see ¶95).

Claim 13. Modified Chen teaches or suggests the organic light-emitting diode of claim 9, wherein the organic light-emitting diode is used for a device selected from among a flat display device (see ¶117; flat being common sense as it is one of the most typical display devices). 18  

Note
The examiner incorrectly noted the combination of Chemical Formula B and claim 6 were likely allowable together, after overcoming double patenting rejections (as claim 6 was canceled, and some, but not all, of the features of Ar2 in claim 6 were brought into claim 1). 
This should have read Chemical Formula B and limiting Ar2 in Chemical Formula B to a substituted or unsubstituted aryl of 6 to 50 carbon atoms (i.e. excluding e.g. carbazolyl, which falls within the claimed scope of heteroaryl; aryl linker could be construed as Ar2, and fused ring would be heteroaryl substituent).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Claims could also be rejected under 35 USC §102(a)(1) and 35 USC §102(a)(2) as anticipated by Hu, et al., US 2002/0132134 A1 (see Compound H-2 @ ¶45, which is represented by Chemical Formula A).
Claims could also be rejected under 35 USC §103 as obvious over Kim, et al., US 2016/0351817 A1, or Kim, et al., US 2016/0351818 A1, starting from dopants D1 and D2-1, respectively (exemplary, there are many more, although not all appear to be supported in the foreign priority documents; the ones cited appear to be supported, giving the references an effectively filed date of May 27, 2015), the substituents on the arylamine, as R23 and R24 may be fused to form a ring, e.g. carbazolyl, which falls within the claimed scope of heteroaryl, and/or with an aryl linker.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721